                                                                           The Honorable:                           Brian D. Lynch
                                                                           Chapter 7
                                                                           Location:                                          Tacoma
                                                                           Hearing Date:
                                                                           Hearing Time:                                 09:00 a.m.
                                                                           Response Date:


                                        UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF WASHINGTON




    In re: ESTEP, SANDRA LYN                                     §   Case No. 15-41230
                                                                 §
                                                                 §
                                                                 §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 03/20/2015. The
    undersigned trustee was appointed on 03/20/2015.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          14,487.32
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                            0.00
                            Other payments to creditors                                 0.00
                            Non-estate funds paid to 3rd Parties                        0.00
                            Exemptions paid to the debtor                           1,174.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand      of1         $           13,313.32
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 07/21/2016 and the deadline for filing
    governmental claims was 07/21/2016. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,322.70. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,322.70, for a
    total compensation of $1,322.702. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $65.10 for total expenses of
    $65.102.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 01/06/2020                                     By: /s/ Kathryn A. Ellis
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                                                           Form 1
                                                                                                                                                    Exhibit A
                                       Individual Estate Property Record and Report                                                                 Page: 1

                                                        Asset Cases
Case No.:    15-41230                                                                   Trustee Name:      (670270) Kathryn A. Ellis
Case Name:         ESTEP, SANDRA LYN                                                    Date Filed (f) or Converted (c): 03/20/2015 (f)
                                                                                        § 341(a) Meeting Date:       04/27/2015
For Period Ending:       01/06/2020                                                     Claims Bar Date:      07/21/2016

                                   1                            2                      3                      4                    5                    6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       cash on hand                                             20.00                      0.00                                    0.00                         FA

    2       checking and/or savings account                     5,281.00                        0.00                                    0.00                         FA

    3       misc. household goods and furnishings               3,000.00                        0.00                                    0.00                         FA

    4       books, CDs, DVDs, art objects,                          500.00                      0.00                                    0.00                         FA
            collectibles

    5       clothing                                                500.00                      0.00                                    0.00                         FA

    6       jewelry                                                 200.00                      0.00                                    0.00                         FA

    7       firearms and/or sports and hobby                        250.00                      0.00                                    0.00                         FA
            equipment

    8       term life insurance policy                                0.00                      0.00                                    0.00                         FA

    9       2009 Scion XD                                       2,500.00                        0.00                                    0.00                         FA

   10       pets                                                     20.00                      0.00                                    0.00                         FA

   11       Paypal cards/prepaid cards or                             0.00                      0.00                                    0.00                         FA
            accounts/gift card

   12       return of possible garnished funds                        0.00                      0.00                                    0.00                         FA

   13       2014 federal income tax refund (u)                  6,000.00                        0.00                                    0.00                         FA

   14       inheritance (u)                                    Unknown                     29,000.00                              14,487.32                          FA

   14       Assets Totals (Excluding unknown values)         $18,271.00                 $29,000.00                             $14,487.32                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 03/31/2017                    Current Projected Date Of Final Report (TFR):             12/31/2019




UST Form 101-7-TFR (5/1/2011)
                                                            Form 2                                                                               Exhibit B
                                                                                                                                                 Page: 1
                                            Cash Receipts And Disbursements Record
Case No.:              15-41230                                        Trustee Name:                 Kathryn A. Ellis (670270)
Case Name:             ESTEP, SANDRA LYN                               Bank Name:                    Metropolitan Commercial Bank
Taxpayer ID #:         **-***6783                                      Account #:                    ******2232 Checking
For Period Ending: 01/06/2020                                          Blanket Bond (per case limit): $59,128,572.00
                                                                       Separate Bond (if applicable): N/A

    1          2                      3                                        4                            5                     6                        7

  Trans.    Check or      Paid To / Received From         Description of Transaction     Uniform        Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                     Tran. Code        $                       $

 07/25/19     {14}     Althauser Rayan Abbarno LLP     inheritance proceeds             1249-000            14,487.32                                          14,487.32
                       Trust Account
 10/23/19     101      Sandra Estep                    debtor's claim of exemption      8100-002                                      1,174.00                 13,313.32

                                          COLUMN TOTALS                                                      14,487.32                1,174.00               $13,313.32
                                                Less: Bank Transfers/CDs                                          0.00                    0.00
                                          Subtotal                                                           14,487.32                1,174.00
                                                Less: Payments to Debtors                                                             1,174.00

                                          NET Receipts / Disbursements                                      $14,487.32                   $0.00




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                               ! - transaction has not been cleared
                                                     Form 2                                                           Exhibit B
                                                                                                                      Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         15-41230                            Trustee Name:                  Kathryn A. Ellis (670270)
Case Name:        ESTEP, SANDRA LYN                   Bank Name:                     Metropolitan Commercial Bank
Taxpayer ID #:    **-***6783                          Account #:                     ******2232 Checking
For Period Ending: 01/06/2020                         Blanket Bond (per case limit): $59,128,572.00
                                                      Separate Bond (if applicable): N/A




                                                                                         NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                NET DEPOSITS     DISBURSEMENTS                BALANCES
                               ******2232 Checking                       $14,487.32            $0.00                 $13,313.32

                                                                        $14,487.32                     $0.00          $13,313.32




UST Form 101-7-TFR (5/1/2011)
                                                                                                                         Page: 1

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:15-41230                        SANDRA LYN ESTEP
                                                                                Claims Bar Date: 07/21/16


 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

E1       Sandra Estep,                             Secured                               $1,174.00   $1,174.00            $0.00
         <8100-000 Exemptions>                     10/23/19                              $1,174.00
         , 100

FEE      Kathryn A. Ellis                          Administrative                        $1,322.70          $0.00     $1,322.70
         5506 6th Ave S
                                                   07/25/19                              $1,322.70
         Suite 207
         Seattle, WA 98108
         <2100-000 Trustee Compensation>
         , 200

TE       Kathryn A. Ellis                          Administrative                          $65.10           $0.00        $65.10
         5506 6th Ave S
                                                   01/06/20                                $65.10
         Suite 207
         Seattle, WA 98108
         <2200-000 Trustee Expenses>
         , 200

         Tibble & Wesler CPA PC                    Administrative                         $800.75           $0.00       $800.75
         2813 W Main St
                                                   01/06/20                               $800.75
         Kalamazoo, MI 49006
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

         Tibble & Wesler CPA PC                    Administrative                         $126.23           $0.00       $126.23
         2813 W Main St
                                                   01/06/20                               $126.23
         Kalamazoo, MI 49006
         <3420-000 Accountant for Trustee Expenses
         (Other Firm)>
         , 200

         Internal Revenue Service                   Priority                                $0.00           $0.00         $0.00
         PO BOX 7346
                                                    03/19/15                                $0.00
         Philadelphia, PA 19101
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

SURPL ESTEP, SANDRA LYN                            Unsecured                                $0.00           $0.00     $7,586.31
US    5603 82ND ST SW #E103
                                                   01/06/20                              $7,586.31
      LAKEWOOD, WA 98499
      <8200-000 Surplus Funds Paid to Debtor
      Section 726(a)(6)>
      , 650


UST Form 101-7-TFR (5/1/2011)
                                                                                                                        Page: 2

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:15-41230                       SANDRA LYN ESTEP
                                                                               Claims Bar Date: 07/21/16

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         CHECK SERVICES NW                          Unsecured                              $0.00           $0.00         $0.00
         P.O. BOX 9418
                                                    03/19/15                               $0.00
         Seattle, WA 98109
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Capital One Bankrupty Dept                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 30285
                                                    03/19/15                               $0.00
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Capital One Bankrupty Dept                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 30285
                                                    03/19/15                               $0.00
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Care Credit                                Unsecured                              $0.00           $0.00         $0.00
         PO Box 276
                                                    03/19/15                               $0.00
         Mail Code OH 3-425
         Dayton, OH 45401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chexsystems                                Unsecured                              $0.00           $0.00         $0.00
         Attn: Customer Relations
                                                    03/19/15                               $0.00
         7805 Hudson Rd Ste 100
         Saint Paul, MN 55125
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Equifax                                    Unsecured                              $0.00           $0.00         $0.00
         PO BOX 30272
                                                    03/19/15                               $0.00
         Tampa, FL 33630
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:15-41230                       SANDRA LYN ESTEP
                                                                               Claims Bar Date: 07/21/16

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Experian Profile Maintenance               Unsecured                              $0.00           $0.00         $0.00
         PO BOX 9558
                                                    03/19/15                               $0.00
         Allen, TX 75013
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Federal Loan Servicing                     Unsecured                              $0.00           $0.00         $0.00
         PO Box 69184
                                                    03/19/15                               $0.00
         Harrisburg, PA 17106
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Federal Loan Servicing                     Unsecured                              $0.00           $0.00         $0.00
         PO Box 69184
                                                    03/19/15                               $0.00
         Harrisburg, PA 17106
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Federal Loan Servicing                     Unsecured                              $0.00           $0.00         $0.00
         PO Box 69184
                                                    03/19/15                               $0.00
         Harrisburg, PA 17106
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Global Client Solutions                    Unsecured                              $0.00           $0.00         $0.00
         4500 South 129th East Ave
                                                    03/19/15                               $0.00
         Suite 177
         Tulsa, OK 74134
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Great Plains Lending                       Unsecured                              $0.00           $0.00         $0.00
         1050 East 2nd St Box 500
                                                    03/19/15                               $0.00
         Edmond, OK 73034
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:15-41230                       SANDRA LYN ESTEP
                                                                               Claims Bar Date: 07/21/16

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Micro Loans NW                             Unsecured                              $0.00           $0.00         $0.00
         539 Queen Ann Ave N
                                                    03/19/15                               $0.00
         Seattle, WA 98109
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         NCS                                        Unsecured                              $0.00           $0.00         $0.00
         6600 Taft St #307
                                                    03/19/15                               $0.00
         Hollywood, FL 33024
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         PNC Bank MAS Dept                          Unsecured                              $0.00           $0.00         $0.00
         PO Box 648
                                                    03/19/15                               $0.00
         Elizabethtown, KY 42702
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Payment Processing Center                  Unsecured                              $0.00           $0.00         $0.00
         PO BOX 660827
                                                    03/19/15                               $0.00
         Mailstop 24922393
         Dallas, TX 75266
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Peak Dental                                Unsecured                              $0.00           $0.00         $0.00
         3602 6th Ave Ste 104
                                                    03/19/15                               $0.00
         Tacoma, WA 98406
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         RBC Servicing                              Unsecured                              $0.00           $0.00         $0.00
         3201 Summerhill Rd
                                                    03/19/15                               $0.00
         Texarkana, TX 75503
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:15-41230                       SANDRA LYN ESTEP
                                                                               Claims Bar Date: 07/21/16

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Spotloan                                   Unsecured                              $0.00           $0.00         $0.00
         PO BOX 927
                                                    03/19/15                               $0.00
         Palatine, IL 60078
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Springleaf Financial                       Unsecured                              $0.00           $0.00         $0.00
         PO Box 3251
                                                    03/19/15                               $0.00
         Evansville, IN 47731
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Summit Collection Services                 Unsecured                              $0.00           $0.00         $0.00
         491 Court St
                                                    03/19/15                               $0.00
         Reno, NV 89501
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Sunrise Credit Servics Inc                 Unsecured                              $0.00           $0.00         $0.00
         260 Airport Plaza
                                                    03/19/15                               $0.00
         PO Box 9100
         Farmingdale, NY 11735
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Transunion                                 Unsecured                              $0.00           $0.00         $0.00
         555 West Adams St
                                                    03/19/15                               $0.00
         Chicago, IL 60611
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Webbank                                    Unsecured                              $0.00           $0.00         $0.00
         6509 Flying Cloud Dr
                                                    03/19/15                               $0.00
         Eden Prairie, MN 55344
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
                                                                                                                           Page: 6

                                                           Exhibit C
                                                  Analysis of Claims Register
                                 Case:15-41230                         SANDRA LYN ESTEP
                                                                                  Claims Bar Date: 07/21/16

 Claim                 Claimant Name/                   Claim Type/                 Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.                <Category>, Priority                Date Filed                   Allowed          to Date        Balance

1        Capital One Bank (USA) NA                     Unsecured                           $1,044.35          $0.00     $1,044.35
         PO Box 71083
                                                       04/23/16                            $1,044.35
         Charlotte, NC 28272-1083
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1I       Capital One Bank (USA) NA                     Unsecured                                N/A           $0.00        $13.20
         PO Box 71083
                                                       01/06/20                              $13.20
         Charlotte, NC 28272-1083
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640

2        Spot Loan                                     Unsecured                              $0.00           $0.00         $0.00
         PO Box 248838
                                                       04/25/16                               $0.00
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         - Claim withdrawn by creditor
3        Springleaf                                    Unsecured                           $1,725.28          $0.00     $1,725.28
         PO Box 3251
                                                       06/06/16                            $1,725.28
         Evansville, IN 47731-3251
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3I       Springleaf                                    Unsecured                                N/A           $0.00        $21.81
         PO Box 3251
                                                       01/06/20                              $21.81
         Evansville, IN 47731-3251
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640

4        Micro Loans NW                                Unsecured                            $600.00           $0.00       $600.00
         PO Box 2034
                                                       09/26/19                             $600.00
         Lynnwood, WA 98036
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620




UST Form 101-7-TFR (5/1/2011)
                                                                                                                           Page: 7

                                                           Exhibit C
                                                  Analysis of Claims Register
                                 Case:15-41230                         SANDRA LYN ESTEP
                                                                                  Claims Bar Date: 07/21/16

 Claim                 Claimant Name/                   Claim Type/                 Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.                <Category>, Priority                Date Filed                   Allowed          to Date        Balance

4I       Micro Loans NW                                Unsecured                                N/A           $0.00         $7.59
         PO Box 2034
                                                       01/06/20                               $7.59
         Lynnwood, WA 98036
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640


                                                                                         Case Total:    $1,174.00      $13,313.32




UST Form 101-7-TFR (5/1/2011)
                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 15-41230
    Case Name: SANDRA LYN ESTEP
    Trustee Name: Kathryn A. Ellis

                                                     Balance on hand:       $                             13,313.32

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim       Allowed            Interim         Proposed
  No.                                                      Asserted       Amount           Payments           Payment
                                                                          of Claim           to Date


                                                         None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              13,313.32

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Kathryn A. Ellis                                         1,322.70                0.00        1,322.70
  Trustee, Expenses - Kathryn A. Ellis                                          65.10              0.00          65.10
  Accountant for Trustee Fees (Other Firm) - Tibble & Wesler CPA PC          800.75                0.00         800.75
  Accountant for Trustee Expenses (Other Firm) - Tibble & Wesler             126.23                0.00         126.23
  CPA PC
                        Total to be paid for chapter 7 administrative expenses:                $               2,314.78
                        Remaining balance:                                                     $              10,998.54

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim           Proposed
                                                                      Requested         Payments          Payment

                                                         None


                       Total to be paid for prior chapter administrative expenses:             $                   0.00
                       Remaining balance:                                                      $              10,998.54




UST Form 101-7-TFR(5/1/2011)
              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments             Proposed
  No.                                                       of Claim                  to Date             Payment

                                                          None


                                                      Total to be paid for priority claims:      $             0.00
                                                      Remaining balance:                         $        10,998.54

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $2,769.63 have been allowed and will be
      paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments             Proposed
  No.                                                       of Claim                  to Date             Payment

  1           Capital One Bank (USA) NA                       1,044.35                    0.00             1,044.35
  2           Spot Loan                                            0.00                   0.00                 0.00
  3           Springleaf                                      1,725.28                    0.00             1,725.28
                           Total to be paid for timely general unsecured claims:                 $         2,769.63
                           Remaining balance:                                                    $         8,228.91

             Tardily filed claims of general (unsecured) creditors totaling $600.00 have been allowed and will
      be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                 Allowed Amount        Interim Payments             Proposed
  No.                                                         of Claim                 to Date             Payment

  4           Micro Loans NW                                     600.00                   0.00               600.00

                           Total to be paid for tardily filed general unsecured claims:          $           600.00
                           Remaining balance:                                                    $         7,628.91




UST Form 101-7-TFR(5/1/2011)
          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                     of Claim                  to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                    0.00
                                                 Remaining balance:                        $                7,628.91

            To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
    legal rate of 0.25% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $42.60. The
    amounts proposed for payment to each claimant, listed above, shall be increased to include the
    applicable interest.
            The amount of surplus returned to the debtor after payment of all claims and interest is
    $7,586.31.




UST Form 101-7-TFR(5/1/2011)
